NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAUL RICARDO JACOBO,                             No.   15-70864

                Petitioner,                      Agency No. A201-237-293

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Raul Ricardo Jacobo, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Jacobo failed

to establish he suffered harm that rises to the level of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (detention, beating, and

interrogation did not compel a finding of past persecution); Hoxha v. Ashcroft, 319
F.3d 1179, 1182 (9th Cir. 2003) (harassment, threats, and one beating unconnected

with any particular threat did not compel a finding that past harm rose to the level

of persecution).

      Substantial evidence also supports the agency’s determination that Jacobo

failed to establish a clear probability of future persecution by the police in El

Salvador. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future persecution “too speculative”). Further, substantial evidence supports the

agency’s determination that Jacobo failed to establish he would be persecuted by

gangs on account of a family-based social group or a political opinion. See INS v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide some

evidence of [motive], direct or circumstantial”); Barrios v. Holder, 581 F.3d 849,

856 (9th Cir. 2009) (rejecting political opinion claim where petitioner did not

present sufficient evidence of political or ideological opposition to the gang’s

ideals or that the gang imputed a particular political belief to the petitioner); see


                                           2                                      15-70864
also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”).

      In his opening brief, Jacobo does not challenge the agency’s determinations

as to his remaining social groups. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived).

      Thus, Jacobo’s withholding of removal claim fails.

      As stated in the court’s April 10, 2015 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   15-70864